

117 HR 763 IH: Child and Animal Abuse Detection and Reporting Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 763IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Ms. Kuster (for herself, Mr. Katko, Mrs. Axne, Mr. Fitzpatrick, Mr. Blumenauer, Mr. Joyce of Ohio, Ms. Brownley, Mr. Cartwright, Mr. Cohen, Ms. DelBene, Mr. DeSaulnier, Mr. Hastings, Mr. Jones, Mr. Keating, Mr. Khanna, Mr. Lieu, Mr. Lowenthal, Ms. Meng, Mr. Neal, Mr. Pappas, Ms. Porter, Ms. Roybal-Allard, Mr. Suozzi, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Prevention and Treatment Act to direct the Secretary of Health and Human Services to include data on animal abuse in the national clearinghouse for information relating to child abuse and neglect.1.Short TitleThis Act may be cited as the Child and Animal Abuse Detection and Reporting Act. 2.Inclusion of data on animal abuse in national clearinghouse for information relating to child abuse and neglectSection 103(b)(6) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104(b)(6)) is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C), by adding and at the end; and (3)by adding at the end the following:(D)the incidence of any such cases related to animal abuse (including any act or failure to act, which results in undue pain, suffering, or death to any animal, without regard to whether such act or failure to act is a violation of State or local cruelty law); .